JUDGE BERGER
specially concurring.
¶ 21 The doctrine of laches provides a needed “safety-valve” in unusual cases. The proper application of laches can prevent substantial injustice that cannot otherwise be prevented. While I join fully in the majority’s opinion, two disparate lines of authority lead me to write separately in this case.
¶ 22 The first is the supreme court’s decision in Hauck v. Schuck, 143 Colo. 324, 363 P.2d 79 (1960). The majority properly relies upon Hauck to reject husband’s contention that the interest component of the child support arrearage is barred by laches. Hauck squarely holds that child support arrearages are not subject to laches, offers no exceptions to that rule, and we are bound by that holding.
¶ 23 The second line of authority addresses the application of laches generally. Earlier this year, 'the supreme court put to rest arguments that laches can be a defense only to claims for equitable relief and cannot shorten the period for filing a claim if the claim has been filed within the statute of limitations. Hickerson v. Vessels, 2014 CO 2, ¶¶ 11, 16, 316 P.3d 620. The supreme court held that laches can be a defense to claims for both legal and equitable relief and that “legislatively prescribed limitations periods do not ordinarily preclude a laches defense” unless the legislature has acted to preclude the doctrine’s operation. Id. at ¶¶ 11, 16-17. But Hickerson did not cite Hauck, much less expressly overrule it.
¶ 24 I write separately to express the view that the rationale of Hickerson is fully applicable, at least to the interest component of child support arrearages. While strong policy considerations might well support a rule that the principal amount of child support payments (which by operation of law automatically become judgments, see § 14-10-122(l)(c), C.R.S.2013) can never be barred by laches, the same cannot be said for statutory interest that accrues on such obligations. Depending upon how one views the record, this case may illustrate my point.
¶ 26 For these reasons, if I were writing on a clean slate and not bound by Hauck, I would hold that father is entitled to raise and litigate laches as a defense to the claim for accrued interest.